
	
		IIB
		110th CONGRESS
		2d Session
		H. R. 5599
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 5, 2008
			Received; read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		AN ACT
		To designate the Federal building located
		  at 4600 Silver Hill Road in Suitland, Maryland, as the Thomas Jefferson
		  Census Bureau Headquarters Building.
	
	
		1.FindingsCongress finds that—
			(1)Thomas Jefferson, as Secretary of State in
			 1790, supervised the first modern census in world history;
			(2)the 1790 census
			 was the first national census in the United States and the first periodic
			 census in the modern nation-state era;
			(3)Jefferson urged
			 President Washington to veto the first apportionment bill presented by Congress
			 on the grounds that it was unconstitutional, and Jefferson’s own apportionment
			 formula was adopted and used until 1840;
			(4)Jefferson’s
			 mastery of numbers and statistical analysis helped alert the Nation to the
			 importance of accuracy in the numbers used to describe the society and pointed
			 to methods that later improved census taking;
			(5)Jefferson offered
			 population corrections to the European diplomatic community to more accurately
			 convey the fast-growing United States population, which had been undercounted
			 in previous census taking;
			(6)Jefferson believed
			 in the importance of territorial expansion and insisted on equal representation
			 for the territories that were to join the Union as States;
			(7)Jefferson
			 supervised the first census in world history that gave to the people more than
			 it took from them, being designed less to extract taxes or raise a militia than
			 to apportion political power to the people of the United States according to
			 their numbers; and
			(8)Jefferson’s role
			 in establishing a republic based on principles of representation underscores
			 the historical significance of the United States census and the way the
			 Government views and governs itself today.
			2.DesignationThe Federal building located at 4600 Silver
			 Hill Road in Suitland, Maryland, shall be known and designated as the
			 Thomas Jefferson Census Bureau Headquarters Building.
		3.ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the Federal building
			 referred to in section 2 shall be deemed to be a reference to the Thomas
			 Jefferson Census Bureau Headquarters Building.
		
	
		
			Passed the House of
			 Representatives June 4, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
